Title: From Elizabeth Smith Shaw Peabody to William Smith Shaw, 15 November 1809
From: Peabody, Elizabeth Smith Shaw
To: Shaw, William Smith


Edr.
My Dear Son,
Atkinson Nov. 15th. 1809

I was very sorry to leave Boston without seeing, or even informing you, I was going—But I had been from home a week longer than I first intended, & as the Vacation was ended, I knew I was much wanted in my Family I, & Abby, went on Friday Eve to Mr Craigies, where I am ever received with cordiality, & affection. Sister Shaw seems as if she never could do enough to oblige, & make one happy—It is really a lovely Family—They regret that you do not call upon them oftener—I feel a debt of Gratitude, for their attentions to your Sister—She never passes her time more pleasantly, than in their delightful Retreat; where may be enjoyed the literary Society of priviledges of a Town, free from Noise & Bustle,—all the Sweets of rural Scenes, & Walks;—all the advantages of a Country Life, without seclusion from polished Circles, & the most refined Friendship.
I never can leave such places without a Sigh, nor can your Sister, without a Tear—Indeed she is now just at an age when social Circles, & amusements appear in there most fascinating garb— And I am perfectly willing to indulge her all in my power—But I do not wish her; (if she possessed the requisites) to shine, or be the Belle of gay Circles—It is a dangerous preminence—No—“It is to the Household gods, that I would have her pour Libations, study household good,—by gentleness, & complacency add lustre to every domestic Virtue, “Man’s Home, his best delight to make,—This be the female dignity & praise”—
Notwithstanding my zeal to get home the Saturday after I left you, I was so unfortunate as not to reach Atkinson till the Monday after—The rain came on, the clouds collected, & looked as gloomy as poor Abby felt—nothing portended sunshine, or smiles to the female Traveller—all was dreary—For Abby knew all this before—knew I should be detained at Andover, or its Environs—that I should not get home till monday or Tuesday—but I was cruelly deaf to her predictions, and did not believe she had the gift of Prophecy, any more than the Trojans credited Cassandra & so like that infatuated Nation, I suffered for my Infidelity, for we both sadly increased our colds, by being out Saturday, & all day a monday in the rain—
I hope my Son, that you find yourself agreeably situated in your new habitation—I cannot but say, I felt anxious when I heard you say, your were going to remove to her House—For it formerly was said of her Boarders, that they would be up at late hours, & were very dissapated; rich, & extravagant, not minding what they expended, & it was said, it was enough to ruin any young man, to think of living in such a way—ruinous to their health & property—Whether it was just, or not, this was the Character of the House—If such a set of Boarders were dissagreeable to her; to have them, she must consider herself as very unfortunate—& to you, if any such, are still there—Hitherto, I trust, you have been very happy, & it has been no small comfort to me, that you have been in families where the morning & Evening incense has been daily offered. Unless it is, we are too apt to forget that gracious Being, in whom we live & move, whose unremitting protection, & Blessing we constantly need—And may you share largely of the rich mercies of Heaven—
My Dear Son, I should have been glad to conversed with you, before I left Town, respecting Mr Peabodys, & my Portrait Mr Stewart wanted to see you, to know if you liked what he had done—Respecting the Payment, I feel anxious—I wanted to talk with you about the Farm at Medford—The rent, &cc—The Tenant ought to pay quarterly—It always used to be done—You have let your Sister have some money last year, & this—But there must be yet, a considerable sum I wish you to appropriate what is now due to the payment of Mr Stewart—& to the getting of a frame for my Portrait—such a one as will be decent, for neither Mr Peabody, nor I, can afford anything that would be extravagant—& it would not look well not to have them alike—I could not see Mr Johnson, but requested Mrs Smith, to ask him, if he did not think the face of Mr Peabodys rather too broad, & large—the hair was done well—I thoughts & the whole a tolerable likeness—only rather too broad, & red—I wish you would see it, & in a civil soft way, ask him if he could not make it less—my paper will only let me say, I am ever your affectionate Mother
E P—